We confirm. Initially we note that, while the petition raised the contention that the determination is not supported by substantial evidence, that issue has been abandoned by petitioner’s failure to advance it in his brief (see Matter of Huggins v Noeth, 106 AD3d 1351, 1352 [2013]; Matter of Maddox v Fischer, 105 AD3d 1230, 1230 n [2013]). We reject the argument that the investigator lacked proper authorization for the mail *977watch that intercepted petitioner’s letter, inasmuch as the testimony established that written authorization by the superintendent had been secured (see Matter of Cochran v Bezio, 70 AD3d 1161, 1162 [2010]; Matter of Jimenez v Fischer, 56 AD3d 924, 925 [2008]). The remainder of petitioner’s arguments are either unpreserved or without merit.
Peters, P.J., Lahtinen, McCarthy and Egan Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.